DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on May 24, 2022 are acknowledged. 
2.2	Claim 2 has been canceled. Claims 12-15 have been previously withdrawn. Claims 16 and 17 are newly added. Claim 1 has been amended to recite that : " wherein the polyester film comprises polyester selected from the group consisting of
polyethylene terephthalate, polyethylene 2,6-naphthalate, poly(cyclohexane-1, 4-dimethylene terephthalate), and polyethylene 2,6-naphthalate bibenzoate." Support for the amendment to Claim 1 and Claims 16 -17  has been found in Applicant's Specification and previously filed Claims 2 and 9 as indicated by Applicant. Therefore, no New Matter has been added with instant Amendment.  
2.3.	Thus, Claims 1, 3-11 and 16-17 are  active and will be examine on the merits.
2.4.	The Abstract of the disclosure filed on May 24, 2022  is acknowledged and accepted.
3.	It is noted that amednet to Claim 1 represents a new issue and required further consideration . Consequently, it is appropriate to make instant Action Final.
 			            Claims Interpretation
4.	Claim 1 recites that: "  wherein the polyester film comprises polyester selected from the group consisting of polyethylene terephthalate, polyethylene 2,6-naphthalate, poly(cyclohexane-1, 4-dimethylene terephthalate), and polyethylene 2,6-naphthalate bibenzoate." Therefore, any films (single or multilayer) which comprises at least one of polyester in any layer as recited in Markush group of Claim 1 will read on  limitation of Claim 1 with respect to specific polyester. 
It is also noted that polyester as claimed by Applicant in Claim 5 which is PEIT ( poly(ethylene terephthalate –co-isophthalate)  is  not a member of  Markush group of Claim 1. 
Claim Rejections - 35 USC § 102/ 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagatake et al ( JP 2013-256573 – Abstract and Translation have been previously attached).
5.1.	Regarding Claims 1 and 11, Nagatake disclosed transparent oxygen barrier biaxially oriented polyester film coated on at least one side, which may comprise additional two or more layers (see Abstract, [0023]), wherein film may comprise other   polyesters from Markush group of Claim 1 as  mixture or  laminate layer: "   poly(ethylene terephthalate), polyethylenenaphthalate .. and poly (ethylene terephthalate/ethylene isophthalate) ( see [0013],[0023]) – this layer also reads on sealable layer (see paragraph 6.5 below). 
Regarding thickness of the film, see Example 1, [0043], wherein film with thickness of 15 μm is exemplified. Regarding coating Nagatake disclosed that coating may comprise polyamine, specifically  PEI ( polyethyleneimine) and polyanion as polycarboxylic acid neutralized with base compound as ammonia, for example Jurymer AC -10L ( see [0028], [0029], [0043]  and Table 2). Note that according to Nagatake dry coating has thickness from 0.001 μm ( or 1 nm)  to 0.5 μm ( or 500 nm), preferably from 3 nm to 300 nm (see [0026]) – this range is completely overlapping with range of dry coat thickness as claimed by Applicant.   
5.2.	Therefore, all the compositional limitations of Claim 1 are meet by Nagatake. For this reason, film disclosed by Nagatake will inherently have same properties including same transparency, gloss, haze ( see Claim 11) and same degree of oxygen permeation.
5.3.	Alternatively, it would be expected that as substantially same, film of Nagatake would have same properties, including transparency, gloss, haze and oxygen permeation, if obtained and tested,  because  "... a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)..
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.	Claims 1, 3- 4, 6-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatake et al ( JP 2013-256573 – Abstract and Translation were previously attached).
6.1.	Regarding Claims 1 and 11, Nagatake disclosed transparent oxygen barrier biaxially oriented polyester film coated on at least on one side, which may comprise additional two or more layers ( see Abstract, [0023]),  wherein additional outer layer  can be PET ( polyethylene terephthalate) or poly (ethylene terephthalate/ethylene isophthalate), ( see [0013]) – this layer also reads on sealable layer.(see paragraph 6.5 below). 
 Regarding thickness of the film see Example 1, [0043], wherein film with thickness of 15 μm is exemplified. Regarding coating Nagatake disclosed that coating may comprise polyamine, specifically  PEI ( polyethyleneimine) and polyanion as polycarboxylic acid neutralized with base compound as ammonia, for example Jurymer AC -10L ( see [0028], [0029], [0043]  and Table 2). Note that according to Nagatake dry coating has thickness from 0.001 μm ( or 1 nm)  to 0.5 μm ( or 500 nm), preferably from 3 nm to 300 nm (see [0026]) – this range is completely overlapping with range of dry coat thickness as claimed by Applicant.   
5.2.	Thus, all the compositional limitations of Claim 1 are disclosed by Nagatake, wherein film has same range of thickness of the barrier coating. Therefore, it would be expected that  film disclosed by Nagatake will have same properties including same transparency, gloss, haze ( see Claim 11) and same degree of oxygen permeation.
For reasons above, Nagatake renders obvious Applicant's claimed subject matter as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191, USPQ 90 (CCPA 1976).
6.4.	Regarding Claim 16 Nagatake disclosed that film may comprise inorganic particles ( see [0031], [0039]) as clay, bentonite, mica and in order to obtained transparency fillers as silica or talc.  In addition, note that limitation" below  0.5 wt% " in combination with " present"  is satisfied with traces or small amounts particles close to 0(zero) wt%. 
6.5.	Regarding Claim 4 note that according  Nagatake  multilayered film may comprise several layers( see [0023], [0003], [0042]) , wherein outer layer can be chosen from PET ( polyethylene terephthalate), PE ( polyethylene film) or PP ( polypropylene film) – any of those film can be used as " sealable" layer for food packaging.( see for example evidence Bertolline et al ( US 2011/0064955,[0026]). 
6.6.	Regarding Claim 6 see Nagatake [0046]: " Polyacrylic acid : weight-average molecular weight 20,000-30,000 or " Ammonium polyacrylate : weight average molecular weight 100,000". Therefore, limitations of Claim 6 are meet.
6.7.	Regarding Claim 7 see Nagatake [0029] disclosed that PEI may have molecular weight up to 150000.
6.8. 	Regarding Claim 8 see Nagatake [0043]. Note that aqueous  solutions can be diluted to 15 wt% or  20 wt%.
6.9.	Regarding Claims 9  and 17 see Nagatake Table 2 wherein ratio of 20 parts of PEI to 80 parts of "polyanion" is exemplified. In addition, see Nagatake [0034] :" In order to obtain a gas barrier  biaxially oriented  film excellent in gas barrier property, mechanical property and dimensional stability of the present invention among the above raw materials, polyamine and polycarboxylic acid are preferably mixed in a weight ratio of polyamine / polycarboxylic acid = 12.5/87.5-27.5/72.5 respectively. When the amount of the amino group is smaller than this, crosslinking of the carboxyl group becomes insufficient, and on the contrary, when the amount of the amino group is larger, crosslinking of the amino group becomes insufficient".
6.10.	Regarding Claim 10  Nagatake disclosed that " condensing agent" as carbodiimide based compounds  can be added in order to complete reaction between polyamine and polycarboxylic acid( see [0036]).  In this respect note that carbodiimide compound act as " crosslinking agent' as it established bridges between polymeric chains obtain from reaction of polyamine and polycarboxylic acid. Therefore, it would be obvious to one or ordinary skill in the art to select optimal amount of " crosslinker" in order to obtained sufficient crosslinking as explained by Nagatake In order to obtain a gas barrier  biaxially oriented polybutylene terephthalate film excellent in gas barrier property, mechanical property and dimensional stability" – see paragraph 6.10 above.
7.	Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over  Nagatake et al ( JP 2013-256573)  as applied to claims 1,3-4, 6-11 and 16-17  above, and further in view of  Sankey et al ( US 2008/0260917).
7.1.	As discussed above Nagatake disclosed same basic multilayer oxygen barrier film, which may comprise sealable layer as explained above ( see paragraph 6), but silent regarding use of PEIT ( poly(ethylene terephthalate –co-isophthalate) with specific range of isophthalic acid as sealable layer.
	However, use of PEIT for heat-sealable layer is well known in the art. 
7.2.	Sankey teaches that heat- sealable layer can be made from PEIT with preferable amount of Isophthalic acid about 18 mol% in order to form secure seal of lidding films  in packaging applications with  typical seal strength values of 400-1800 g/25 mm as required by  "APET/CPET"  standard. (see [ 0025], [ 0031]). Note that limitation of Applicant's claim 5 " at least 90 wt %" encompasses 100 wt% or other words does not require that sealable layer comprise more than one polyester.
	Therefore, it would be obvious to one of ordinary skill in the art to use heat sealable layer composed of  PEIT per guidance provide by Sankey in oxygen barrier film disclosed for Nagatake for use in food packaging.
Response to Arguments
8.	Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
8.1.	It is noted that Applicant's principal argument based on alleged deficiency of Nagatake. Applicant stated: " Applicants therefore submit that the inventive polyester film recites a polyester selected from the group consisting of polyethylene terephthalate, polyethylene 2,6-naphthalate, poly( cyclohexane-1,4-dimethylene terephthalate ), and polyethylene 2,6-naphthalate bibenzoate. See, Claim 1. In contrast, Nagatake teaches a PBT film".
	In response for this argument note that Applicant's claim 1 does not exclude PBT from scope of amended Claim 1 due to open language " comprises" as it explained   above because  any films (single or multilayer) which comprises at least one of polyester in any layer as recited in Markush group of Claim 1 will read on  limitation of Claim 1 with respect to specific polyester. It is also noted that polyester as claimed by Applicant in Claim 5 which is PEIT ( poly(ethylene terephthalate –co-isophthalate)  is  not a member of  Markush group of Claim 1. In addition note that  according Nagatake [ see paragraph [0013]) film may comprise several polyesters of Applicant's Markush group, for example poly(ethylene terephthalate) or  polyethylenenaphthalate.
 Therefore, Applicant's principal argument was found unpersuasive. 
8.2.	Applicant's also argue that: " Claim 1 recites a transparent polyester film having transparency~ 88 %. Whereas, a person having ordinary skill in the art would know that PBT films are never transparent. Applicants therefore respectfully disagree with the Examiner that Nagatake disclosed "transparent" polyester film.."
	To the contrary of this argument note that that according to Nagatake film is transparent ( see [0002], [0019] and [0039]). Even though Nagatake is silent regarding degree of transparency, Nagatake teaches that crystallinity of film was " suppressed" due to fast cooling process – this method will reduce or completely eliminate crystallinity which is major factor affected transparency. For this reason, it would be expected that film disclosed by Nagatake has same degree of transparency as claimed by Applicant.
     However, Applicant did not present any evidence that film disclosed by Nagatake would not have same degree transparency. 
	Therefore, at least for reasons above, all Applicant's arguments were found unpersuasive and Rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    



/FRANCES TISCHLER/Primary Examiner, Art Unit 1765